Citation Nr: 0027912	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-50 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for post-traumatic arthritis of the left ankle.

2.  The propriety of the initial noncompensable evaluation 
assigned for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez


INTRODUCTION

The veteran had active service from October 1976 to June 
1995.  

In a September 1995 rating action, the RO granted service 
connection for post traumatic arthritis of the left ankle and 
bilateral pes planus, and assigned noncompensable ratings for 
each disorder, effective July 1, 1995 (the day after his 
discharge from active military service).  The veteran timely 
appealed to the Board of Veterans' Appeals (Board) for higher 
ratings.  In a January 2000 rating action, the RO granted a 
10 percent rating for the service-connected left ankle 
disorder to 10 percent, effective the date of the grant of 
service connection.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in June 2000.  A 
transcript of the hearing is of record.

While the RO adjudicated the claims as ones for increased 
ratings, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Board has recharacterized the issues as involving the 
propriety of the initial evaluation assigned.  Furthermore, 
although the RO granted a higher rating during the pendency 
of the appeal for his left ankle disorder, the veteran has 
not been granted the maximum available benefit, and the claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes that in a June 1996 statement, the veteran 
indicated that he was seeking service connection for elbow 
tendonitis, hoarseness, a right hamstring injury, sexual 
dysfunction, herpes simplex, shin splints, hearing loss, scar 
tissue of the left forearm, a knife wound, and puncture wound 
of the left arm.  As these issues have not been adjudicated, 
they are not properly before the Board, and are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  Since July 1, 1995, the effective date of the grant of 
service connection, the veteran's service-connected post-
traumatic arthritis of the left ankle has been productive of 
minimal limitation of motion on dorsiflexion, tenderness over 
the medial malleolus, and subjective complaints of pain and 
swelling, increased with weather changes and following 
activity (such as running).

2.  Since July 1, 1995, the effective date of the grant of 
service connection, the veteran's bilateral pes planus has 
been mild with complaints of pain managed reasonably well 
with the use of arch supports.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a left ankle disorder have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (1999).

2.  The criteria for an initial increased (compensable) 
evaluation for bilateral pes planus have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that his both of his service-connected 
conditions should receive higher evaluations than those 
currently assigned.  

The veteran's service medical records reflect numerous 
complaints of bilateral foot pain throughout the veteran's 
period of active service.  The veteran was fitted for various 
orthotics and arch supports.  In a July 1980 record of 
hospitalization, it was noted that the veteran injured his 
left ankle in a parachute jump.  The diagnoses was left 
medial malleolus chip fracture and left ankle sprain.  He 
received a cast for the ankle.  An October 1991 treatment 
record notes that the veteran was seen with complaints of 
left ankle pain.  Examination revealed tenderness around the 
medial aspect of the left foot and pain on forefoot flexion.  
The assessment was possible arthritis.  A December 1991 
treatment record reflects that the veteran was seen for 
follow-up of left foot pain.  Bone scan showed multiple areas 
of stress fracture noticeable in the left navicular.  There 
was no pain at the present time.  A January 1991 treatment 
record indicates that the veteran was seen for follow-up of 
pain in the left foot.  Examination revealed no tenderness, 
swelling, or ecchymosis.  There was no pain on motion of the 
ankle.  There was good digital cap refill and sensation.  The 
assessment was resolving navicular pain.  A March 1995 
treatment record reflects that the veteran complained of left 
ankle/foot problems.  He had obtained relief with special 
arch supports and he needed another pair of arch supports.  
The diagnosis was pes planus.  In the report of medical 
history for retirement examination, it was noted that the 
veteran had left ankle pain, which was worse in cold weather, 
and that he had flat feet.  The report of the veteran's 
retirement examination includes a diagnosis of slight pes 
planus.   

A private outpatient treatment record dated in March 1997 
notes that the veteran was seen for an evaluation of an old 
fracture around the left ankle.  Examination revealed a 
healed fracture.  There was no tenderness and no limitation 
of motion.  The ankle was noted to be clinically free.  An x-
ray report of the left ankle dated in March 1997 revealed an 
old healed fracture at the lower end of the fibula.  No gross 
bony abnormality was seen in the left ankle at this stage.  
Soft tissue appeared normal. 

A private outpatient treatment record dated in December 1997 
reveals that the veteran was seen with complaints of chronic 
left ankle pain and pes planus.  The veteran was referred for 
an orthopedic consultation.

In a letter of medical treatment dated in July 1998 from the 
veteran's podiatrist to the veteran, it was noted that the 
veteran was prescribed custom made orthotics to correct an 
abnormal foot structure.   

During a VA podiatry examination in August 1999, the veteran 
reported pain in both feet for several years.  Treatment 
included rest initially and Motrin.  The Motrin was not 
particularly helpful.  The veteran did have some relief with 
some of the inserts dispensed by the military, but achieved 
more substantial relief with inserts made by private 
physicians.  Examination revealed pes planus foot type.  The 
veteran's tibialis posterior tendon function was intact, as 
demonstrated by normal inversion of the heels upon toe 
standing.  The feet were nontender.  Dorsiflexion at the 
level of the ankle joints of the knees extended was to the 
perpendicular bilaterally and symmetrically, and gained 5 
degrees with the knees flexed.  The assessments were:  (1) 
quiescent tibialis posterior tendonitis and insertional tendo 
Achillis tendonitis associated with pes planus, which seemed 
to be reasonably well managed with orthotics; and (2) 
contributory mild gastroc/soleus equinus related to the 
history of insertional tendo Achillis tendonitis.

The report of a VA orthopedic examination in August 1999 
reflects a history of left ankle fracture during service in 
1980.  The veteran reported that he was treated with a cast 
in the hospital for a period of time.  No surgery was done.  
Ultimately, the ankle went on to heal, but he has had 
discomfort with the ankle since that time.  His pain is 
mostly activity related.  If he does any running, he will get 
discomfort and swelling.  Uneven ground is particularly 
symptomatic.  He wears hightop shoes to give the ankle some 
support.  He occasionally takes Motrin for his ankle.  He 
gets swelling occasionally at the end of the day.  Weather 
changes could cause a problem.  Examination of the ankle 
revealed dorsiflexion to 15 degrees on the right and 10 
degrees on the left.  Plantar flexion was to 60 degrees on 
the right and to 45 degrees on the left.  Subtalar motion was 
to 45 degrees on the right and to 45 degrees on the left.  
There was tenderness over the medial malleolus as well.  X-
rays revealed hypertrophic bone syndesmosis indicative of an 
old rupture, oscal on the medial aspect of the ankle, which 
was not healed, and some early post-traumatic arthritic 
changes, especially on the anterior tibia on the lateral 
view.  The diagnosis was post-traumatic arthritis, left 
ankle, mild to moderate.   

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in June 2000.  With regard to 
his left ankle disorder, the veteran testified that his ankle 
turns when he walks and that he experiences occasional pain 
and swelling in the ankles after standing for various periods 
of time or walking.  With regard to his bilateral pes planus, 
he testified that he experiences discomfort in his feet 
although he has some relief with arch supports. 

II.  Analysis

Initially, the Board finds that the veteran's claims for 
higher evaluations for post traumatic arthritis of the left 
ankle and bilateral pes planus are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims that a service connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that record has been developed to the extent 
possible, and that the duty to assist the veteran in 
developing the facts pertinent to each of his well-grounded 
claims is met.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  As regards the joints, 
38 C.F.R. § 4.45 notes that the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.  

Accordingly, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

A.  Post-Traumatic Arthritis of the Left Ankle

The veteran's left ankle disability is currently evaluated as 
10 percent disabling under Diagnostic Codes 5010-5271, 
indicating that the veteran has arthritis evaluated on the 
basis of limitation of motion.  See 38 C.F.R. § 4.27. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
traumatic arthritis established by x-ray is evaluated as 
degenerative arthritis, which, in turn, is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (here, 
Diagnostic Code 5271, for limitation of motion of the ankle).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  

Under Diagnostic Code 5271, a 10 percent rating is assignable 
for moderate limitation of motion, and a 20 percent rating is 
assignable for marked limitation of motion.  38 C.F.R. § 
4.71, Plate II prescribes normal range of ankle motion as 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.

In this case, there is no evidence that the veteran 
experiences more than minimal, if any, limitation of ankle 
flexion.  An August 1999 VA orthopedic examination (the only 
medical evidence of range of motion testing) revealed left 
ankle dorsiflexion to 10 degrees, plantar flexion to 45 
degrees, and subtalar motion to 45 degrees.  Hence, the 
evidence does not demonstrate that the veteran has met the 
veteran does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5271.  However, the veteran 
does have some (albeit minimal) limitation of motion on 
dorsiflexion, and has subjectively complained of pain and 
swelling, which could conceivably result in additional 
functional loss during flare-ups and with increased activity.  
Hence, the RO appropriately assigned a 10 percent evaluation 
for left ankle disability, as directed under the provisions 
of Diagnostic Code 5003.  See also 38 C.F.R. § 4.59 
(prescribing that painful motion is entitled to at least the 
minimum evaluation for the joint).  Assignment of the 10 
percent evaluation is also consistent with the orthopedist's 
assessment of the left ankle disability as "mild to 
moderate."

The Board notes, however that there is no objective evidence 
demonstrating that the veteran experiences such disabling 
pain so as to warrant more than the currently assigned 10 
percent evaluation on the basis of limitation of left ankle 
motion.  Furthermore, as the evidence reveals no other 
residuals associated with his in-service left ankle fracture, 
there is no basis for evaluation of the disability, on an 
alternative or additional basis, pursuant to any other 
diagnostic code.

B.  Bilateral Pes Planus

The veteran's pes planus is evaluated as noncompensable (zero 
percent disabling) under the provisions of 38 C.F.R.§ 4.71a, 
Diagnostic Code 5276.  

Under that diagnostic doe, a noncompensable is assigned for a 
mild condition, in which the symptoms are relieved by built 
up shoes or arch supports.  A 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot (pes 
planus) where the weight-bearing lines are over or medial to 
the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet. A 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity (such as 
pronation or abduction), accentuated pain on manipulation and 
use of the feet, indications of swelling on use of the feet, 
and characteristic callosities. A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
planus) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence of record reveals that, since the grant of 
service connection for the condition, the veteran's pes 
planus has been no more than mild, and that the 
symptomatology necessary for a compensable evaluation has not 
been shown.  At service discharge, the examiner noted that 
the veteran's condition was characterized as slight.  
Moreover, the medical record reveals no specific complaints 
associated with pes planus between the veteran's discharge 
from service and his podiatry examination in August 1999.  At 
that time, the tibialis posterior tendon was intact and the 
feet were nontender.  The veteran stated that he achieved 
relief from pain with inserts.  The examiner commented that 
the veteran's condition seemed to be reasonably well managed 
with orthotics.  Significantly, there has been no evidence of 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, or pain on manipulation of the 
feet, required for a compensable evaluation.  It follows that 
the criteria for a compensable evaluation under Diagnostic 
Code 5276 have not been met.

C.  Conclusion

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that either of the veteran's 
disabilities reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis at any stage since the 
grant of service connection for each disability.  In this 
regard, the Board notes that neither disability has been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings); to 
warrant frequent periods of hospitalization; to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
either claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On the basis of review of the entire evidence of record, the 
Board finds that the 10 percent rating assigned by the RO for 
post-traumatic arthritis of the left ankle and the 
noncompensable rating assigned for bilateral pes planus 
reflects the most disabling these disorders have been since 
July 1, 1995, the effective date of the grant of service of 
service connection.  Hence, "staged rating" for either 
disability is not warranted.  See Fenderson, 12 Vet. App. at 
126.

Finally, the Board notes that it has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for post-traumatic arthritis 
of the left ankle is denied.

A compensable rating for bilateral pes planus is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 

